DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-8,10-12, and 14-15, 17-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10521014. Although the claims at issue are not identical, they are not patentably distinct from each other because Examiner notes facial expressions are carried out by muscle activity particularly with respect to EMG. Examiner notes 20190138096. 

10521014
17163327
1. (original) A muscle activity determination system for determining a underlying facial activity on a face of a user comprising: an apparatus comprising a plurality of EMG (electromyography) electrodes configured for contact with the face of the user, said apparatus comprising an electrode interface; a mask which contacts an upper portion of the face of the user, said mask including an electrode plate attached to at least eight EMG electrodes and one reference electrode such that said EMG electrodes contact said upper portion of the face of the user, wherein said electrode interface is operatively coupled to said EMG electrodes and a hardware processor, said electrode interface for providing said EMG signals from said EMG electrodes to said hardware processor; and a computational device configured to receive a plurality of EMG signals from said EMG electrodes, and comprising said hardware processor and a memory having instructions thereon operable by said hardware processor to cause the computational device to: receive said EMG signals; process said EMG signals to form processed EMG signals and to determine at least one feature of said EMG signals in said processed EMG signals; determine a roughness of said processed EMG signals according to a defined window, said determining a roughness comprising calculating an EMG-dipole and determining a movement of said processed EMG signals according to said EMG-dipole, and performing a nonlinear transformation of said processed EMG signals to enhance high- frequency contents of said processed EMG signals; classify, using a classifier, a an underlying muscle capability of said user according to said at least one feature of said EMG signals and according to said roughness.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (original) The system of claim 1, wherein said defined window occurs within 100 ms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (original) The system of claim 1, wherein said processing said EMG signals to form processed EMG signals further comprises removing electrical power line interference (PLI).  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (original) The system of claim 1, wherein said classifier includes at least one of (1) a discriminant analysis classifier; (2) a Riemannian geometry classifier; (3) Naive Bayes classifier, (4) a k-nearest neighbor classifier, (5) a RBF (radial basis function) classifier, (6) a Bagging classifier, (7) a SVM (support vector machine) classifier, (8) a node classifier (NC), (9) NCS (neural classifier system), (10) SCRLDA (Shrunken Centroid Regularized Linear Discriminate and Analysis), or (11) a Random Forest classifier.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (original) The system of claim 5, wherein said discriminant analysis classifier is one of (1) LDA (linear discriminant analysis), (2) QDA (quadratic discriminant analysis), or (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (original) The system of claim 5, wherein said classifier is one of (1) Riemannian geometry, (2) QDA and (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (original) The system of claim 1, wherein said memory has instructions thereon to further cause the computational device to train, using a training system, said classifier, said training system configured to: receive a plurality of sets of processed EMG signals from a plurality of training users in relation to normal underlying muscle activity, each set including a plurality of groups of processed EMG signals from each training user, each group of processed EMG signals corresponding to a classified facial expression of said training user; determine a pattern of variance for each of said groups of processed EMG signals across said plurality of training users corresponding to each classified facial expression; and compare said processed EMG signals of the user to said patterns of variance to determine whether said underlying muscle activity of the user falls within an expected range of muscle capacbility
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (original) The system of claim 1, wherein said at least eight electrodes comprise eight unipolar EMG electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (original) The system of claim 10, wherein said processing said EMG signals to form processed EMG signals further comprises removing common mode interference of said unipolar electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (original) The system of claim 4, wherein removing PLI comprises filtering said EMG signals with two series of Butterworth notch filters of order 1, a first series of filter at 50 Hz and all its harmonics up to the Nyquist frequency, and a second series of filter with cutoff frequency at 60 Hz and all its harmonics up to the Nyquist frequency.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (original) The system of claim 11, wherein said memory has instructions thereon to further cause the computational device to: normalize said EMG signals after said determining said roughness, said normalizing said EMG signals including calculating a log normal of said EMG signals, normalizing a variance for each electrode, and calculating covariance across a plurality of users;  4train, using a training system before said classifying the facial expression, said classifier on a plurality of sets of processed EMG signals from a plurality of users, each set comprising a plurality of groups of processed EMG signals from each user, each group of processed EMG signals corresponding to a classified facial expression of said user, said training said classifier comprises determining a pattern of covariances for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said normalized EMG signals of the user to said patterns of covariance to determine whether said underlying muscle activity of the user falls within an expected range of muscle capacbility
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. (original) The system of claim 14, wherein said memory has instructions thereon to further cause the computational device to: determine a pattern of variance of each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression, wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to determine whether said underlying muscle activity of the user falls within an expected range of muscle capacbility
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (original) The system of claim 16, wherein said training further comprises determining a pattern of variance for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to determine whether said underlying muscle activity of the user falls within an expected range of muscle capacbility
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (original) The system of claim 14, wherein: said memory has instructions thereon to further cause the computational device to determine a level of said muscle capability according to a standard deviation of said roughness;  5said at least one feature of said EMG signals further comprising said level of said muscle capability said roughness of said EMG-dipole being determined by determining a movement of said signals according to said EMG-dipole, said muscle capability being determined at least partially according to said movement of said processed EMG signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

1. A facial expression determination system for determining a facial expression on a face of a user comprising: an apparatus comprising a plurality of EMG (electromyography) electrodes configured for contact with the face of the user, said apparatus comprising an electrode interface; a mask which contacts an upper portion of the face of the user, said mask including an electrode plate attached to at least eight EMG electrodes and one reference electrode such that said EMG electrodes contact said upper portion of the face of the user, wherein said electrode interface is operatively coupled to said EMG electrodes and a hardware processor, said electrode interface for providing said EMG signals from said EMG electrodes to said hardware processor; and a computational device configured to receive a plurality of EMG signals from said EMG electrodes, and comprising said hardware processor and a memory having instructions thereon operable by said hardware processor to cause the computational device to: receive said EMG signals; process said EMG signals to form processed EMG signals and to determine at least one feature of said EMG signals in said processed EMG signals; determine a roughness of said processed EMG signals according to a defined window, said determining a roughness comprising calculating an EMG-dipole and determining a movement of said processed EMG signals according to said EMG-dipole, and performing a nonlinear transformation of said processed EMG signals to enhance high- frequency contents of said processed EMG signals; classify, using a classifier, a facial expression of said user according to said at least one feature of said EMG signals and according to said roughness.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The system of claim 1, wherein said classifying comprises determining whether the facial expression corresponds to a neutral expression or a non-neutral expression and, upon determining a non-neutral expression, determining said non-neutral expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The system of claim 1, wherein said defined window occurs within 100 ms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. The system of claim 1, wherein said processing said EMG signals to form processed EMG signals further comprises removing electrical power line interference (PLI).  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The system of claim 1, wherein said classifier includes at least one of (1) a discriminant analysis classifier; (2) a Riemannian geometry classifier; (3) Naive Bayes classifier, (4) a k-nearest neighbor classifier, (5) a RBF (radial basis function) classifier, (6) a Bagging classifier, (7) a SVM (support vector machine) classifier, (8) a node classifier (NC), (9) NCS (neural classifier system), (10) SCRLDA (Shrunken Centroid Regularized Linear Discriminate and Analysis), or (11) a Random Forest classifier.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The system of claim 5, wherein said discriminant analysis classifier is one of (1) LDA (linear discriminant analysis), (2) QDA (quadratic discriminant analysis), or (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The system of claim 5, wherein said classifier is one of (1) Riemannian geometry, (2) QDA and (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The system of claim 1, wherein said memory has instructions thereon to further cause the computational device to train, using a training system, said classifier, said training system configured to: receive a plurality of sets of processed EMG signals from a plurality of training users, each set including a plurality of groups of processed EMG signals from each training user, each group of processed EMG signals corresponding to a classified facial expression of said training user; determine a pattern of variance for each of said groups of processed EMG signals across said plurality of training users corresponding to each classified facial expression; and compare said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. The system of claim 8, wherein said memory has instructions thereon to further cause the computational device to: retrain said classifier on said processed EMG signals of the user to form a retrained classifier; classify said expression according to said processed EMG signals by said retrained classifier to determine the facial expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. The system of claim 1, wherein said at least eight electrodes comprise eight unipolar EMG electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. The system of claim 10, wherein said processing said EMG signals to form processed EMG signals further comprises removing common mode interference of said unipolar electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The system of claim 4, wherein removing PLI comprises filtering said EMG signals with two series of Butterworth notch filters of order 1, a first series of filter at 50 Hz and all its harmonics up to the Nyquist frequency, and a second series of filter with cutoff frequency at 60 Hz and all its harmonics up to the Nyquist frequency.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The system of claim 8, wherein said training system is further configured to: compute a similarity score for said sets of said classified facial expressions of said users, fuse each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, so as to reduce a number of said classified facial expressions; and train said classifier on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. The system of claim 11, wherein said memory has instructions thereon to further cause the computational device to: normalize said EMG signals after said determining said roughness, said normalizing said EMG signals including calculating a log normal of said EMG signals, normalizing a variance for each electrode, and calculating covariance across a plurality of users; train, using a training system before said classifying the facial expression, said classifier on a plurality of sets of processed EMG signals from a plurality of users, each set comprising a plurality of groups of processed EMG signals from each user, each group of processed EMG signals corresponding to a classified facial expression of said user, said training said classifier comprises determining a pattern of covariances for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said normalized EMG signals of the user to said patterns of covariance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. The system of claim 14, wherein said memory has instructions thereon to further cause the computational device to: determine a pattern of variance of each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression, wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to classify the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. The system of claim 15, wherein said training comprises: assessing a similarity score for said classified facial expressions of said users; and fusing together each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, to form a reduced number of said classified facial expressions wherein said training said classifier comprises training on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The system of claim 16, wherein said training further comprises determining a pattern of variance for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The system of claim 14, wherein: said memory has instructions thereon to further cause the computational device to determine a level of said facial expression according to a standard deviation of said roughness; said at least one feature of said EMG signals further comprising said level of said facial expression, said roughness of said EMG-dipole being determined by determining a movement of said signals according to said EMG-dipole, said facial expression being determined at least partially according to said movement of said processed EMG signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The system of claim 18, further comprising a display for displaying an avatar, wherein a facial expression of said avatar is determined according to said classified facial expression from said classification.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. The system of claim 19, wherein said memory has instructions thereon to further cause the computational device to: predict, using a weight prediction module, a weight of said at least one feature; and model, using an avatar modeler, said avatar according to a blend-shape; wherein said blend-shape is determined according to said weight prediction.



Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10521014 in view of Lee et al 20190138096. 

In regards to claim 21, ‘327 fails to teach muscle activity and underlying facial activity. 
	However, ‘096 teaches muscle activity and underlying facial activity [abstract, 011, 013-014, 018-019, 026, 037] ‘096. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of ‘327 to further include muscle activity and underlying facial activity as taught by ‘096 in order provide a greater range of expressions since muscle activity covers all expressions that can be made. 
Therefore, ‘327 and ‘096 teaches, (New) The system of claim 1, wherein said classifying further comprises determining a range of capabilities for the underlying muscles of a user; and detecting a deficit in one or more muscle capabilities. [abstract, 011, 013-014, 018-019, 026, 037] ‘096

In regards to claim 22, ‘327 and ‘096 teaches (New) the system of claim 21, wherein said detecting said deficit comprises detecting a deficit due to one or more of central nervous system damage or peripheral nervous system damage (see 0098] of the current application PG PUB and [abstract, 011, 013-014, 018-019, 026, 037-0039-0052, 088] ‘096.Examiner notes the trained network will cover a range including any deficit due to one or more central nervous system damage. 



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computational device” in claim 1-3-8, 10-12, 14-15, 17-18, and 21-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See [0095] memory and/or processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-8,10-12, and 14-15, 17-18, 21 and 22 have been considered but are non-persuasive and/or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Facial expressions are carried out by muscle activity particularly with respect to EMG measurements and Lee et al 20190138096.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694